ACCEPTED
                                                                                                       05-14-00175-CV
                                                                                             FIFTH COURT OF APPEALS
                                                                                                      DALLAS, TEXAS
                                                                                                  4/16/2015 2:18:04 PM
                                                                                                            LISA MATZ
                                          LAW OFFICES OF
                                                                                                                CLERK
                          RICHARD                 B.        SCHIRO
                                       2 70e FAIRMOUNT STREET
                                     DALLAS. TEXAS 7520 1·1956

                                     TELEPHONE 2 14. 52 1 . 4994
                                     FACSIMILE   2 1 4 . 52 I . 3636                  FILED IN
                                                                               5th COURT OF APPEALS
                                                                                   DALLAS, TEXAS
rbschiro@schirolaw.com
                                                                               4/16/2015 2:18:04 PM
                                                                                     LISA MATZ
                                                                                       Clerk
                                       April 16, 2015


Ms. Lisa Matz                                                                         via electronic filing
Clerk
Court of Appeals
Fifth District of Texas at Dalla s
600 Commerce Street, Suite 200
Dallas, Texas 75202


        Re:     Court of Appeals Number: 05-14-00175-CV
                Trial Court Case Number: DC-11-14821

        Style: Bernard Patrusky, Appellant
               v.
               Kenneth Bloomberg and Marilyn Bloomberg, Appellees


Dear Ms. Matz:

      In response to you r letter dated February 4, 2015, please be advised that I will
present argument on behalf of Kenneth Bloomberg and Marilyn Bloomberg, Appellees.


                                                        Ve ry truly you rs ,


                                                   ~/f~
                                                        Richard B. Schiro       7~
RBS:scc
cc:  M. Kevin Queenan , Esq. (via fa x).